Citation Nr: 1712530	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung disease, to include a right lung nodule, with consideration as being secondary to in-service herbicide exposure and/or service-connected malaria.

2.  Entitlement to service connection for a skin disorder, to include chloracne.

3.  Entitlement to an initial disability rating greater than 30 percent prior to March 31, 2016, and a staged initial rating greater than 50 percent from March 31, 2016, for post-traumatic stress disorder with depression.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing is associated with the claims file.

In a March 2014 decision, the Board denied entitlement to service connection for lung disease.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued a Memorandum Decision which vacated the Board's March 2014 denial of entitlement to service connection for lung disease and remanded the matter to the Board for additional development and consideration consistent with the decision.

The issues of entitlement to service connection for lung disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents during his active military service.

2.  The competent and probative evidence of record does not show that the Veteran's skin disorder is related to his military service or to in-service exposure to herbicide agents.

3.  Since the initial grant of service connection, and prior to March 31, 2016, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

4.  From March 31, 2016, the Veteran's PTSD has been manifested by symptoms productive of functional impairment no worse than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The Veteran's skin disability was not incurred in or aggravated by active military service, may not be presumed to have been so incurred or aggravated, to include as due to exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial disability evaluation of 50 percent for PTSD prior to March 31, 2016 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  From March 31, 2016, the criteria for a staged initial rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2016).  With regard to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in June 2009 and July 2015 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, identified private medical treatment records, and Social Security Administration (SSA) records have been obtained. 38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  In February 2016, the RO sent a letter to the Veteran requesting that he identify the facility in which he was hospitalized in August 1970 for treatment of ringworm so that the RO could obtain any available in-patient treatment records.  However, the Veteran did not respond to the RO's letter; accordingly, the RO was unable to make efforts to obtain any in-patient hospital treatment records.  The Veteran was provided with VA examinations in October 2009 and March 2016 with respect to his claims, and a supplemental opinion was provided in August 2016.  The Board finds the examinations provided in this case to be adequate.  The VA examinations conducted in October 2009 and March 2016 with respect to the Veteran's PTSD discuss the Veteran's symptoms related to his PTSD sufficiently to assess the severity of his disability under the pertinent rating criteria.  Additionally, the opinions provided in March 2016 and August 2016 with respect to the etiology of the Veteran's skin disability were based upon a complete review of the evidence in the claims file, are factually supported by the evidence in the claims file, take the Veteran's lay statements into consideration, and provide adequate supporting explanation and rationale for the conclusions reached.  38 C.F.R. § 3.159 (c)(4).  Accordingly, VA has met its duty to assist.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the August 2013 Board hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  Skin Disability

The Veteran alleges that entitlement to service connection for a skin disability, to include chloracne, is warranted on a direct basis and that service connection is warranted based upon in-service exposure to herbicide agents.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of a skin disability, including chloracne.  However, the Veteran submitted a copy of a letter from himself while in service in Vietnam to his spouse, dated August 15th without a year.  In this letter, the Veteran informed his spouse that he was in the hospital due to "ring worms."  Unfortunately, as explained above, the Veteran did not respond to the RO's February 2016 letter requesting that he identify the hospital in which he was treated so that the RO could attempt to obtain any available in-patient treatment records.

Private treatment records from 1998 through 2005 show treatment for cysts, chalazions, and boils, mostly on the face, especially around the eyes.  VA treatment records from 2009 through 2016 show treatment for cysts, a chalazion and lesions/papules on the face, including around the eyes.  In April 2009, the Veteran underwent an Agent Orange Registry Examination.  The Veteran reported a history of multiple cysts, boils, and skin infections during service in Vietnam and noted hospitalization for these symptoms.  Physical examination of the Veteran's skin at that time was normal, and showed no evidence of acne scars or pigmentations.  Diagnoses included acne and multiple inclusion cysts.

During his August 2013 hearing before the Board, the Veteran testified that the skin problems on his face began within months of service discharge, and that he has continued to receive treatment for this condition since that time.  He also testified that a VA physician informed him that he had chloracne.

In March 2016, the Veteran underwent a VA skin examination.  Physical examination of the Veteran's skin did not show a visible skin disorder.  In a separate opinion, the VA examiner opined that the Veteran did not have a diagnosis of chloracne.  The examiner noted that the Veteran was seen for fungal disease several times during service, but that there was no evidence of recurrence or treatment.  Additionally, the examiner explained that the Veteran was never seen for acne or any chronic skin condition.  In an August 2016 addendum opinion, the examiner opined that the Veteran's diagnosed sebaceous cyst skin disorder was less likely than not related to his military service, as there was no evidence of complaints of or treatment for sebaceous cysts during military service.  The examiner also opined that the Veteran's sebaceous cysts were not related to in-service exposure to herbicide agents, as there is no evidence that sebaceous cysts are caused by exposure to herbicide agents.

After a thorough review of the evidence in the claims file, the Board concludes that service connection for a skin disorder is not warranted.  As noted above, the Veteran contends that he was exposed to Agent Orange during active duty service, and that his skin disorder is the result of such exposure.  During his August 2013 hearing before the Board, he reported that a VA physician told him that his skin disorder was related exposure to herbicide agents in Vietnam.  He also alleges that service connection is warranted on a direct basis.

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; diabetes mellitus, type 2; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records show that he served in the Republic of Vietnam from April 1970 to March 1971; therefore, he is presumed to have been exposed to Agent Orange during his active duty service.

However, the Veteran's diagnosed skin disorder is not among the list of diseases or disorders for which presumptive service connection may be awarded.  In that regard, the medical evidence in the claims file reflects diagnoses of cysts, lesions/papules, chalazions, boils, and sebaceous cysts.  Although an April 2009 VA treatment record notes a diagnosis of acne, that diagnosis was not based upon objective observation of the condition in the Veteran, as physical examination of the Veteran's skin was normal with no evidence of acne scars.  Rather, the April 2009 diagnosis was based upon the Veteran's reports of a history of acne.  The Veteran's statements alone cannot be accepted as competent medical evidence in regard to establishing a diagnosis of chloracne.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report symptoms capable of lay observation, such as observing boils or cysts on his face regularly since shortly after service discharge, he is not competent to provide a diagnosis of chloracne based upon those symptoms.  As such, the Veteran's statements to the effect that he has chloracne lack probative value and are outweighed by the medical evidence of record which fail to reveal a chloracne diagnosis.  As there is no objective evidence of acne in the claims file, the Board does not afford probative weight to the Veteran's statements or the April 2009 acne diagnosis.  While the regulations permit for an award of service connection for chloracne on a presumptive basis, the weight of the probative evidence of record does not demonstrate a diagnosis of chloracne.  Accordingly, entitlement to service connection for a skin disorder based on in-service exposure to Agent Orange is not warranted on a presumptive basis.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29  (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The probative evidence in the claims file does not show that the Veteran's skin disorder is directly related to active duty service, including in-service exposure to Agent Orange.  There is no medical evidence in the claims file suggesting a link between the Veteran's current skin disorders and his active duty service.  In a March 2016 VA examination and supplemental August 2016 opinion, the VA examiner opined that the Veteran's skin disorder was not etiologically related to his active duty service or to in-service exposure to herbicide agents.  The examiner explained that, although the Veteran was seen for fungal disease during service, there was no evidence of recurrence or treatment.  Additionally, there was no evidence of or complaints of treatment for sebaceous cysts during military service.  The Board finds the March 2016 and August 2016 VA opinions to be probative in this case, as they are based upon a review of the claims file, an interview of the Veteran, and consideration of the Veteran's lay statements.  Additionally, the opinions provide supporting rationale for the conclusions reached.  As the only probative medical evidence in the claims file does not relate the Veteran's diagnosed skin disabilities to his active duty service or his in-service exposure to herbicides, service connection is not warranted on a direct basis.

The Board acknowledges the Veteran's contentions that his skin disorder is etiologically related to service, including in-service exposure to herbicide agents.  Lay evidence can be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran's statements are not competent evidence of a link between his current skin disorder and his active duty service or in-service exposure to Agent Orange because, as a lay person, he is not competent to provide evidence which requires medical knowledge as he lacks the requisite professional training, certification, and expertise to present an opinion regarding etiology.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Although the Veteran is competent to report symptoms capable of lay observation, such as observing boils or cysts on his face regularly since shortly after service discharge, he is not competent to opine that those symptoms are related to his active duty service.  Additionally, the VA examiner who provided the March 2016 and August 2016 opinions considered the Veteran's lay statements in preparing the negative etiological opinions.  Accordingly, there is no competent and probative evidence of a nexus between the Veteran's skin disorder and his active duty service or a service-connected disability. For that reason, entitlement to service connection for a skin disorder is not warranted.

Because there is no competent and probative evidence relating the Veteran's skin disorder to his active duty service, to include  in-service exposure to herbicide agents, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  PTSD

The Veteran contends that an initial disability rating greater than 30 percent is warranted for PTSD prior to March 31, 2016, and that a staged initial rating greater than 50 percent is warranted from March 31, 2016.  In December 2009, the RO awarded service connection for PTSD, and assigned a 30 percent rating, effective April 28, 2009, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In January 2010, the Veteran filed a notice of disagreement contesting the rating assigned, and in September 2010, he perfected his appeal.  In August 2016, the RO issued a rating decision which awarded an increased rating of 50 percent for PTSD, effective March 31, 2016.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed .Cir.2013).  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

The evidence delineated below does not represent all of the evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

In an April 2009 PTSD questionnaire, the Veteran reported that his PTSD symptoms included difficulty sleeping, excessive drinking to stay calm, and avoidance of going out in public.

VA treatment records from early 2009 reflect complaints of and treatment for depression.  In April 2009, the Veteran underwent a mental health consultation.  He complained of nightmares, depressed mood, social withdrawal, anhedonia, fatigue, insomnia, and passive suicidal ideation.  He reported dramatic mood changes, irritability, and memory impairment.  He denied manic symptoms, psychotic symptoms, panic symptoms, social anxiety, and motor or vocal tics.  He also endorsed intrusive thoughts and images, night sweats, and hypervigilance.  The Veteran reported that his wife moved out of their bedroom due to his restless sleep.  The Veteran explained that he had been abusing cannabis and alcohol, drinking about 10 beers per day.  He noted that he used the cannabis to help him sleep.  He stated that he had been charged with driving under the influence of alcohol.  The Veteran indicated that he was married, and that he and his wife had been together for approximately 40 years.  The relationship was stable.  He also noted that he had a son and daughter, who were both grown, and that he kept in touch with his children.  With respect to recreation, he indicated that he played a musical instrument.  

Mental status examination showed the Veteran to have good hygiene with intact grooming.  Psychomotor behavior was unremarkable.  Speech was clear and normal in volume, rate, and production.  Affect was constricted and mood was dysphoric.  Thought processes were goal-directed and logical.  There was no evidence of paranoia or unusual preoccupations.  There was no evidence of suicidal or homicidal ideation and there were no perceptual abnormalities.  The Veteran was alert and fully oriented with intact memory and judgment.  Insight was also intact.  The diagnosis was PTSD, and a GAF score of 50 was assigned.  

In June 2009, the Veteran complained of depressed mood, social withdrawal, and social isolation.  He also endorsed anhedonia, fatigue, insomnia, and passive suicidal ideation with no history of attempts.  There were drastic mood changes, irritability, nightmares, intrusive thoughts and images, night sweats, restless sleep, hypervigilance, and alcohol and cannabis abuse to help him sleep.  The Veteran reported that he played guitar and keyboard in a band.  Mental status examination showed the Veteran to have intact grooming and hygiene.  Psychomotor behavior was unremarkable and speech was normal.  Affect was constricted and mood was dysphoric.  Thought processes and content were normal.  There was no evidence of suicidal or homicidal ideation and there were no perceptual abnormalities.  The Veteran was alert and fully oriented with intact memory, judgment, and insight.  The diagnosis was PTSD, and a GAF score of 50 was assigned.  VA treatment records from late 2009 report similar findings.  November 2009 and December 2009 records noted decreased alcohol consumption, constricted affect, dysphoric mood, and a GAF score of 55.

In October 2009, the Veteran underwent a VA psychiatric examination.  The Veteran complained of sleep disturbance, nightmares, recurring distressing thoughts and images of war, persistent loss of interest in doing things, social withdrawal and isolation, and feeling mentally drained.  He noted that he was short-tempered and often felt tense and uptight.  He endorsed feeling anger about participating in the Vietnam War as well as survivor guilt.  He indicated that he felt chronic fatigue as well.  He reported that he was married with two children, and that he and his wife experienced a stormy relationship over the years with frequent arguing.  He noted that he and his wife had been married for 17 years before divorcing in 1987 and reuniting and eventually remarrying in 2002.  He indicated that he got along well with his children and was active in their lives.  He admitted to some physical abuse in his marriage.  He noted that he had a few friends and that he used to enjoy bowling and fishing but had lost his desire to do those things.  He denied a history of suicide attempts but reported a history of violence and assaultiveness.  He indicated that he was employed full-time and lived with his wife, daughter, and two grandsons.  

Mental status examination revealed the Veteran to be clean and appropriately dress.  He was tense with unremarkable speech.  Mood was anxious and affect was normal.  Attention and thought process were unremarkable.  Thought content revealed preoccupation with one or two topics.  There was no evidence of delusions, hallucinations, or obsessive and ritualistic behavior.  There was no evidence of panic attacks, suicidal thoughts, or homicidal thoughts.  The Veteran was able to maintain minimum personal hygiene.  The Veteran reported drinking 8 beers per day to help him fall asleep at night and noted intermittent marijuana use when available.  Memory was normal.  The Veteran noted that he felt that his PTSD symptoms were escalating, and that he found himself more preoccupied with thoughts of the war.  He endorsed persistent irritability and intermittent difficulties with concentration.  The diagnoses were PTSD, major depression, and alcohol dependence, and a GAF score of 55 was assigned.  The examiner noted that there was not total occupational and social impairment due to PTSD and that PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relationships, mood, and work or school.  The examiner concluded that the Veteran's PTSD resulted in reduced reliability and productivity.

In February 2010, the Veteran underwent a private psychological evaluation, conducted by W.A., Psy.D.  The report notes the Veteran's complaints of depression, significant substance abuse, recurrent intrusive thoughts, night sweats, exaggerated startle response, avoidance of trauma-related stimuli, survivor's guilt, markedly diminished interest and participation in significant activities, feelings of detachment and estrangement from others, restricted range of affect, sense of foreshortened future, severe problems with irritability and anger outbursts, concentration problems, hypervigilance, and alexithymia.  He also described anhedonia, psychomotor retardation, fatigue and loss of energy, diminished ability to think, and recurrent thoughts of death with suicidal ideation.  The Veteran's wife reported that she married the Veteran in 1970, and that considerable arguing in addition to physical altercations resulted in their subsequent divorce.  Thereafter, they reconciled and remarried.  The Veteran indicated that he had good relationships with his two children, although he noted that his relationship with his daughter was strained at times.  The Veteran reported a history of alcohol abuse and marijuana use.  

Mental status examination showed the Veteran to have impaired impulse control but normal speech.  Thought content was consistent with the presence of suicidal ideation with plan but no immediate intent.  There was no homicidal ideation.  Mood was reported as "fine" and affect was intense.  The Veteran was alert and fully oriented with normal attention and concentration.  Memory was normal but judgment and insight were below normal limits.  The diagnoses were PTSD, depressive disorder, alcohol abuse, and cannabis abuse, and a GAF score of 44 was assigned.  Dr. W.A. noted that the Veteran evidence severe depressive symptoms with suicidal ideation, a marked pattern of social isolation, problems with employment functioning, judgment-related issues with irritability and angry verbal outbursts, and mood-related difficulties.

VA treatment records from 2010 through 2013 reflect PTSD symptoms including social withdrawal, depressed mood, irritability, anxiety, anhedonia, fatigue, insomnia, passive suicidal ideation with no history of attempts, numbing, detachment, hyperarousal, dramatic mood changes, nightmares, night sweats, intrusive thoughts and images, survivor's guilt, and hypervigilance.  He noted that he worked full-time but that he did not enjoy his job.  In December 2011, he reported that he was fired from his job for socializing with clients after hours.  After the loss of his job, he reduced his drinking to approximately 2 beers per week without difficulty.  He also began spending most of his time in his room watching television and playing computer games.  The Veteran reported that his marriage was stable but that he did not interact much with his wife.  Mental status examinations showed the Veteran to have intact grooming and hygiene with normal speech.  Mood was dysphoric, anxious, depressed, or neutral and affect was constricted.  Thought form was goal-directed and logical and thought content was normal.  The Veteran was alert and fully oriented with intact memory, judgment, and insight.  There was evidence of impulses which were poorly controlled.  The diagnoses were PTSD, major depression, and alcohol dependence, and GAF scores of 49, 50, 52, 53, 54, 55, 58 were assigned.

During his August 2013 hearing before the Board, the Veteran testified that he experienced symptoms of PTSD including survivor's guilt, intrusive thoughts and memories, anxiety, nightmares, interrupted sleep, suicidal thoughts, and social isolation.  He noted that he and his wife slept in separate rooms due to his sleep impairment.  He reported that he did not have any friends and only occasionally went out socially.  He explained that he spent most of his time in his room on the computer.  His wife testified that the Veteran did not socialize or engage her in conversation, and noted that he had very little interaction with her.  She stated that he stayed in his bedroom at home, had poor memory, and experienced anger outbursts and agitation.  She noted that he had a history of physical and verbal abuse and lacked interest in hobbies and activities.

VA treatment records from 2014 through 2016 reflect reports of nightmares, flashbacks, depression, hypervigilance, intrusive memories, irritability, and dysphoria.  The Veteran reported reduction in various symptoms due to medication, including decreased intensity and frequency of nightmares, and less irritability and anger.  There was no preoccupation with thoughts of death or suicidal ideation.  He was socially avoidant.  He stated that he enjoyed using the computer and noted that he had been married for 43 years in total, and that he had a good relationship with his son.  Mental status examinations showed that mood was "always good," "okay," euthymic, or "good," affect was restricted or appropriate, grooming was adequate, and speech was goal-oriented.  The Veteran denied hallucinations and delusions and there was no suicidal or homicidal ideation.  He was alert and fully oriented with adequate or fair insight, judgment, and impulse control.  The diagnoses were PTSD, major depression, alcohol use disorder, and cannabis use disorder.

In March 2016, the Veteran underwent a VA psychiatric examination.  The Veteran complained of sleep disturbance, intrusive thoughts, nightmares, anger, irritability, lack of patience, low frustration tolerance, depression, anxiety, mild memory difficulties, obsession with his Vietnam experience, and difficulty establishing and maintaining effective work and social relationships.  He noted his belief that irritability, anger, anxiety, and depression would all impact his ability to work.  He denied avoidance of crowds, anhedonia, problems with attention or concentration, anergia, and ruminations.  The Veteran reported that he was married, and that this was his second marriage to the same woman.  He noted that he and his wife initially divorced after 17 years of marriage and subsequently remarried.  He described his relationship to his wife as "roommates."  He denied significant conflict but noted that his irritability impacted their relationship.  He reported that he had two adult children and that he had good relationships with them.  He stated that he had a few friends but not very many, as he did not socialize much.  He denied membership in any community organizations or clubs.  He indicated that he enjoyed fishing and playing golf on the computer.  He explained that he was not employed, and that he retired three years before.

Mental status examination revealed the Veteran to be alert and fully oriented with appropriate grooming and attire.  Eye contact was good, speech was normal, and attention and concentration were normal.  Psychomotor behavior was normal and thought content revealed no delusions.  Thought processes were goal-oriented and linear.  Mood was euthymic and affect was congruent.  There was no evidence of suicidal or homicidal ideation.  Memory was grossly intact and insight and judgment were adequate.  The Veteran denied perceptual disturbances.  The diagnoses were PTSD, cannabis use disorder, and alcohol use disorder.  The examiner noted that the Veteran used cannabis to cope with his PTSD symptoms, and that he was in remission of alcohol abuse.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran could not serve in any position requiring frequent or prolonged contact with the general public due to his low frustration tolerance, irritability, and anger.  Also, he would benefit from working in a flexible environment where he could leave for short periods of time to calm his nerves due to anxiety, depressed mood, and hyperarousal.  Depressed mood could decrease desire to interact with others and functional impairment in terms of occupational functioning was seen in terms of decreased ability to manage social relationships.

After a detailed review of the claims file, the Board finds that an initial rating of 50 percent, but no greater, is warranted for the Veteran's PTSD prior to March 31, 2016, and that the preponderance of the evidence is against an initial rating in excess of 50 percent during all time period pertinent to this appeal.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 44, 49, and 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.  His GAF scores of 52, 52, 54, 55, and 58 denote moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Id.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Since the initial grant of service connection and prior to March 31, 2016, the Veteran demonstrated symptoms including anger outbursts, sleep disturbance, depression, nightmares, survivor's guilt, flashbacks, hypervigilance, increased startle response, persistent irritability, anxiety, anhedonia, poor concentration at times, diminished interest and pleasure in activities, psychomotor retardation, intrusive thoughts and memories, detachment and estrangement from others, and avoidance of trauma-related stimuli.  He and his wife reported a history of anger outbursts with resultant physical violence and assaultiveness.  There were dramatic mood changes, memory impairment, exaggerated startle response, alcohol and cannabis abuse, survivor's guilt, sense of foreshortened future, and recurrent thoughts of death and suicide.  There was evidence of suicidal thoughts and ideation with plan but no intent.  The Veteran was employed full-time until December 2011, when he was fired.  He reported that his relationship with his wife was stable, but that there was a history of arguing and violence.  Although he lived with his wife, he had little interaction with her and stayed mostly by himself in his room.  He denied having friends or engaging in social activities.

The medical evidence of record prior to March 31, 2016 shows that the Veteran was regularly alert and fully oriented with appropriate appearance and hygiene; normal speech; dysphoric, anxious, or euthymic mood; constricted, intense, restricted, or normal affect; no evidence of hallucinations or delusions; normal thought processes; and good or fair insight and judgment.  In one instance, there was evidence of impaired thought content with preoccupation with one or two topics.  Memory was intact.  There were no panic attacks, but there was evidence of impaired impulse control and suicidal ideation with plan but no intent.  The medical evidence suggests that the Veteran experienced episodes of depression, but not constant depression.  The October 2009 VA examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  In February 2010, Dr. W.A. reported that the Veteran's PTSD resulted in severe depressive symptoms with suicidal ideation, a marked pattern of social isolation, problems with employment functioning, judgment-related issues with irritability and angry verbal outbursts, and mood-related difficulties.

With consideration of the entire record, the Board finds that the evidence more nearly approximates the criteria for the next higher disability rating of 50 percent prior to March 31, 2016.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  In that regard, the evidenced shows that the Veteran experienced symptoms including disturbances of motivation and mood, impaired memory, impaired judgment, and difficulty establishing and maintaining effective work and social relationships.  Additionally, the Veteran's GAF scores prior to March 31, 2016 reflect evidence of serious symptoms, and the October 2009 VA examiner concluded that the Veteran's symptoms resulted in reduced reliability and productivity.  Although not all of the criteria for a 50 percent rating have been shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 50 percent evaluation are occupational and social impairment with reduced reliability and productivity.  In this case, the Board finds that the evidence of record demonstrates that this level of functional impairment was met prior to March 31, 2016.  Accordingly, based on all the evidence of record, the manifestations of the Veteran's PTSD meet the criteria contemplated for a 50 percent evaluation under the provisions of Diagnostic Code 9411 prior to March 31, 2016.

However, the evidence dated prior to March 31, 2016 does not more nearly approximate the criteria for a disability rating of 70 percent or higher.  Id.  While there is evidence of suicidal ideation, impaired impulse control, and impaired mood, there is no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Additionally, there is no evidence that the Veteran's PTSD interfered significantly with his job before he was fired, and the evidence does not suggest that he was fired due to his PTSD.  Further, the Veteran's judgment was regularly intact, and his thinking was normal.  

Ultimately, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD was manifested by symptoms warranting a 70 percent or higher evaluation prior to March 31, 2016, and the evidence does not show functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  Here, the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates the symptoms as listed for a 70 percent rating, or other symptoms of a similar severity, frequency, or duration prior to March 31, 2016.  Rather, the Veteran's symptoms are all reasonably contemplated by the rating criteria for ratings of 50 percent or lower, prior to March 31, 2016.

From March 31, 2016, the Veteran demonstrated symptoms including sleep disturbance, intrusive thoughts, nightmares, anger, irritability, lack of patience, low frustration tolerance, depression, anxiety, mild memory difficulties, obsession with his Vietnam experience, and difficulty establishing and maintaining effective work and social relationships.  He remained married but denied an intimate relationship with his wife.  He described good relationships with his children and few friends and little socialization.  He noted that he enjoyed fishing and playing golf on the computer.

The medical evidence of record from March 31, 2016 shows that the Veteran was alert and fully oriented with good eye contact, normal speech, and normal attention and concentration.  Psychomotor behavior was normal and thought content revealed no delusions.  Thought processes were goal-oriented and linear.  Mood was euthymic and affect was congruent.  There was no suicidal or homicidal ideation.  Memory was grossly intact and insight and judgment were adequate.  There was no evidence of perceptual disturbances, and the Veteran endorsed using alcohol and cannabis to treat his PTSD symptoms.  The March 2016 VA examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

The preponderance of the evidence is against a staged initial rating greater than 50 percent from March 31, 2016, as the evidence does not show that the Veteran's PTSD was manifested by symptoms warranting a 70 percent or higher evaluation or functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 116-17.  In that regard, although there is some evidence of impairment in work and family relations, there is no evidence confirming impairment in mood, judgment, or thinking.  Additionally, there is no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.  The Veteran's PTSD from March 31, 2016 more closely corresponds to the requirements for a 50 percent evaluation and does not more nearly approximate an evaluation greater than 50 percent, and the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates the symptoms listed for a 70 percent rating, or other symptoms of a similar severity, frequency, or duration, from March 31, 2016.  Accordingly, a staged initial rating greater than 50 percent from March 31, 2016 is not warranted.

Although the evidence of record may demonstrate some of the symptoms contemplated in a 70 percent evaluation prior to and from March 31, 2016, the Board finds the Veteran's disability picture overall more closely corresponds to the requirements for a 50 percent evaluation.  In that regard, the Board finds that the evidence outlined above more nearly approximates occupational and social impairment with reduced reliability and productivity and does not more nearly approximate occupational and social impairment with deficiencies in most areas as outlined by the 70 percent rating criteria.  See Vazquez-Claudio, 713 F.3d at 118 ("Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment.").  Thus, as the evidence does not more nearly approximate an evaluation greater than 50 percent, an evaluation in excess of 50 percent is not warranted for the Veteran's psychiatric disability prior to March 31, 2016 or from March 31, 2016.

As the preponderance of the evidence is against a rating in excess of 50 percent for PTSD during the entire period on appeal, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2016).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's symptomatology is contemplated by the rating criteria for a 50 percent rating prior to March 31, 2016 and from March 31, 2016.  The Veteran's PTSD does not more nearly approximate the symptoms set forth for a rating of a 70 percent, or any symptoms of similar severity, duration or frequency as those set forth for those ratings.  Accordingly, referral for an extraschedular rating for PTSD is not warranted.

The Court has held that a total disability rating for compensation purposes based on individual unemployability (TDIU) is a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has raised the issue of entitlement to a TDIU.  However, that issue is addressed in the Remand section of this decision, below.

Last, Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


ORDER

Entitlement to service connection for a skin disability is denied.

Entitlement to an initial rating of 50 percent, but no greater, for the Veteran's PTSD prior to March 31, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a staged initial rating greater than 50 percent for PTSD from March 31, 2016 is denied.


REMAND

The Veteran contends that service connection for lung disease is warranted based upon three different theories of entitlement.  In the first instance, the Veteran alleges that service connection is warranted on a direct basis.  He also argues that service connection should be presumed based upon in-service exposure to herbicide agents.  Last, he contends that service connection is warranted on a secondary basis, as it was caused or aggravated by his service-connected malaria.

The Veteran was provided with a VA examination in March 2016 with regard to his lung disease.  The examiner concluded that the Veteran's lung disease was not caused by service, by in-service exposure to herbicide agents, or by his service-connected malaria.  However, the VA examiner did not provide an opinion as to whether the Veteran's lung disease was aggravated by his service-connected malaria.  Accordingly, a supplemental VA opinion is required.

The Veteran's claim for entitlement to a TDIU is intertwined with the claim remanded herein; accordingly, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who provided the March 2016 VA opinion, if available, discussing the etiology of the Veteran's lung disease.  Specifically, as, the VA examiner to provide an addendum opinion with additional explanation and rationale stating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed lung disease was caused or aggravated by his service-connected malaria.  For the purposes of this examination only, the examiner should assume that the Veteran's statements are credible.  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  

If the examiner who provided the March 2016 opinion is not available, the RO should obtain a new opinion.  The examiner's opinion must be based upon a complete review of the evidence contained in the claims file, as well as the Veteran's lay statements and testimony of record.  The rationale for any opinion expressed must be set forth.  If deemed necessary by the examiner in order to provide the requested opinion, schedule a VA examination of the Veteran.

2.  When the above development has been completed, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


